 In the Matter of THE AMERICAN BRASS COMPANYandINTERSTATE COP-PER AND BRASS WORKERS UNION, LOCAL 15, AFFILIATED WITH THECONFEDERATED UNIONS OF AMERICACase No. 3-R-993.Decided August 3, 19.45Kenefick, Cooke, Mitchell, Bass & Letchworth, by Messrs. LymanM. BassandLeGrand F. Kirk,of Buffalo, N. Y.; andMessrs. F. J.Kaneand H.R. Attmore,of Kenmore, N. Y., for the Company.Mr. Peter J. Crotty,of Buffalo, N. Y., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Interstate Copper and Brass WorkersUnion, Local 15, affiliated with the Confederated Unions of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The Amer-ican Brass Company, Buffalo, New York, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Eugene von Wellsheim, Trial Ex-aminer.Said hearing was held at Buffalo, New York, on May 14 andMay 22, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing the Company moved to dismiss thepetition.Ruling on this motion was reserved for the Board. Forthe reasons stated in Section IV,infra,the motion is hereby denied.The Trial Examiner's rulings made at the hearings are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYThe American Brass. Company is a Connecticut corporation whichoperates a plant, involved in this proceeding, at Buffalo, New York.63 N. L. R. B., No. 14.114 THE AMERICAN BRASS COMPANY115It is there engaged in the fabrication of copper and brass.Duringthe year 1944, the Company purchased raw materials for its Buffaloplant valued in excess of $16,000,000, of which more than 50 percentwas shipped from points outside the State of New York. During thesame period, the Company completed products at its Buffalo plantvalued in excess of $25,000,000, of which more than 50 percent wasshipped to points outside the State.The Company admits, for the purpose of this proceeding, that itis engaged in commerce A\ ithin the meaning of the National LaborRelations Act.IT.THE ORGANIZATION INVOLVEDInterstate Copper and Brass Workers Union, Local 15, affiliatedwith the Confederated Unions of America, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union now represents all mill clerical employees of the Com-pany's Buffalo, New York, plant, as the result of a certification issuedby the Board on November 28, 1944.' It now seeks to merge withthese employees in a single unit all office employees of the Buffalo plantwith certain exclusions; in the alternative, it seeks a separate unit ofsuch office employees.3The Company claims that office employeesIThe Field Examiner reported that the Union submitted 53 application cards, that thenames of 46 persons appearing on the cards were listed on the Company's pay roll of March25, 1945, which contained the navies of 132 employees in the alleged, appropriate unit,and that 7 of the cards were dated December 1944, 25 March 1945, 17 April 1945, and 4wereundated.xSee Matter of American Brass Company,55 N. L R B. 245(Decision and Directionof Election )J In broad terms,those whom the Union seeks are all employees in the main office andthe mill office, except for 12 mill clerks, now part of the mill clerical unit, who are locatedin the mill office buildingGenerally, mill clencal employees work in the null itself, mainoffice employees work in the main office building,and mill office employees in the milloffice building.6 6 2 5 14-4 6-vol 63-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be represented in any unit because of their alleged managerialand confidential functions. In the event, however, the Board dis-agrees with this position, it asks that the office employees sought bythe Union be established as a unit separate and apart from the millclerical employees.There is no evidence to indicate that the employees whom the Unionseeks to represent are in any way identified with management or thatthey have access to confidential information pertaining to the Com-pany's labor relations.Consequently, we find no merit in the Com-pany's contention that they should not be included in any bargainingunit.'We do agree, however, that they should not be consolidatedwith the mill clerks in a single unit, but should be bargained for as aseparate grouping.The mill clerks and the office employees have dif-ferent vacation schedules and work different shifts.There is little in-terchange between the two groups.Moreover, they are hired throughdifferent agencies, and, with few exceptions, work and obtain theirmeals in different buildings.In addition, the mill clerks are generallypaid on an hourly basis, while the office employees are paid a salary.Under these circumstances. we are of the opinion that the office em-ployees should not be added to the unit of mill clerical employeeswhich the Board previously established.5We find, accordingly, that all office employees of the Company atitsBuffalo, New York, plant, including the rationing clerk in thelabor relations department, but excluding the first assistant to thebranch accountant; the stenographer to the branch accountant; theofficepaymaster; the office cashier; the executive stenographers tothe vice president, the manager, the two assistant managers, the super-intendents, and the mechanical supervisors; the first assistant to thepaymaster; the salesmen; the supervisors' first assistants in the tech-nical, economy, superintendent's, mechanical, and production depart-merits; all personnel in the labor relations department (except therationing clerk) ; all company officials, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-*SeeMatter of U. S Automatic Corporation,58 N L.R B 662;Matter of Armour andCompany,54 N. L. R. B.1462;N. L.R. B. v. Poultrymen'sService Corporation,138 F.(2d) 204'(C. C A 3).SeeMatterof AmericanBrass Company,supra. THE AMERICAN BRASS COMPANY117roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The AmericanBrass Company, Buffalo, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by InterstateCopper and Brass Workers Union, Local 15, affiliated with the Con-federated Unions of America, for the purposes of collective bargain-ing.MR.GERARD D.REILLYtook no part in the consideration of the aboveDecision and Direction of Election.